Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000550
                                                        18-AUG-2016
                                                        08:08 AM



                          SCPW-16-0000550

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                THEODORICO ERUM, JR., Petitioner,

                                vs.

  THE HONORABLE JOSEPH KOBAYASHI, Judge of the District Court
    of the Fifth Circuit, State of Hawai#i, Respondent Judge,

                                and

                 JOSUE BUMATAY LLEGO, Respondent.


                       ORIGINAL PROCEEDING
             (CIV. NOS. SC-13-1-0197 and 14-1-0199)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)

          Upon consideration of petitioner Theodorico Erum, Jr.’s
petition for writ of mandamus, filed on August 5, 2016, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner fails to demonstrate that
he is entitled to the requested writ of mandamus.     See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; such a writ is
meant to restrain a judge of an inferior court who has exceeded
his or her jurisdiction, has committed a flagrant and manifest
abuse of discretion, or has refused to act on a subject properly
before the court under circumstances in which he or she has a
legal duty to act).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          IT IS HEREBY FURTHER ORDERED that the appellate clerks’
office shall file the petition for writ of mandamus without
payment of the filing fee.
          DATED: Honolulu, Hawai#i, August 18, 2016.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2